UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7625



RONNIE DARNELL JONES,

                                             Plaintiff - Appellant,

          versus


ROBERT   DALY,   Director,  Anderson   County
Detention Center; MS. ROUNDTREE, Head Nurse,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:05-cv-01715-TLW)


Submitted:   February 22, 2007            Decided:   March 2, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Darnell Jones, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronnie Darnell Jones seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2000) complaint.    We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

April 7, 2006.   The notice of appeal was filed on September 13,

2006.*   Because Jones failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we grant

the Appellees’ motion to dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                               - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -